DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/25/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

ALLOWANCE
Applicant’s arguments, see pages 9-10, filed 03/01/2021, with respect to claim 1-20 have been fully considered and are persuasive.  The rejection of claims 1-9 and 16-20 and objection to claims 11-15  has been withdrawn. 

Claims 1-9 and 11-20 are now allowed.

The following is an examiner’s statement of reasons for allowance: The closest prior art by Wu et al. (20130215511 A1) teaches a lens driving motor having a base; a housing disposed on the base; a bobbin disposed in the housing a magnet; a first coil facing the magnet and configured to move the bobbin in an optical axis direction; a second coil part comprising a substrate disposed on an upper surface of the base and a second coil facing the magnet and configured to move the bobbin in a direction perpendicular to the optical axis direction an upper spring connecting an upper portion 
The prior arts of the records taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claims 1, 15 and 16, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper.  The prior arts of the record fails to teach a combination of all the claimed features as presented in independent claim 1 with the allowable feature being; “upper moving distance of the bobbin is greater than a downward moving distance of the bobbin and lower spring comprises two spring spaced apart from each other and the two springs of the lower spring electrically connect the first coil” and
	 as presented in independent claim 15 with the allowable feature being; “upper moving distance of the bobbin is greater than a downward moving distance of the bobbin; bobbin comprises a rotation prevention part protrusively formed from an outer circumferential surface of the bobbin” and
	as presented in independent claim 16 with the allowable feature being; “upper moving distance of the bobbin is greater than a downward moving distance of the bobbin and the housing is integrally formed with the cover can.”

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIPIN M. PATEL whose telephone number is (571)270-1742.  The examiner can normally be reached on Monday-Friday, 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pham Thomas can be reached on 571-2723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VIPIN PATEL/           Examiner, Art Unit 2872                                                                                                                                                                                             	May 7, 2021